                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TEAMSTERS LOCAL 456 PENSION
FUND, et al.,

                       Plaintiffs,                            CIVIL ACTION
                                                              NO. 17-2817
       v.

UNIVERSAL HEALTH SERVICES, et al.,

                       Defendants.


                                           ORDER

       AND NOW, this 19th day of August 2019, upon consideration of Defendants’ Motion to

Dismiss the Amended Complaint (Doc. No. 34), Plaintiffs’ Response in Opposition to the Motion

(Doc. No. 35), Defendants’ Reply in Further Support of the Motion (Doc. No. 36), Plaintiffs’

Supplemental Brief in Further Opposition to the Motion (Doc. No. 50), Defendants’

Supplemental Brief in Further Support of the Motion (Doc. No. 51), the arguments of the parties

at the hearing held on September 12, 2018, and in accordance with the Opinion of the Court

issued this day, it is ORDERED that Defendants’ Motion to Dismiss (Doc. No. 34) is

GRANTED and the Amended Complaint (Doc. No. 30) is DISMISSED.



                                                   BY THE COURT:



                                                   / s/ J oel H. S l om sk y
                                                   JOEL H. SLOMSKY, J.
